
	
		I
		111th CONGRESS
		2d Session
		H. R. 6026
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2010
			Mr. Driehaus (for
			 himself, Mr. Towns, and
			 Mr. Clay) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform
		
		A BILL
		To require the Director of the Office of Management and
		  Budget to establish and maintain a single website accessible to the public that
		  allows the public to obtain electronic copies of congressionally mandated
		  reports.
	
	
		1.Short titleThis Act may be cited as the
			 Access to Congressionally Mandated
			 Reports Act.
		2.Establishment of
			 website for congressionally mandated reports
			(a)Requirement To
			 establish websiteNot later than one year after the date of the
			 enactment of this Act, the Director of the Office of Management and Budget
			 shall establish and maintain a single website accessible by the public that
			 allows the public to obtain electronic copies of congressionally mandated
			 reports.
			(b)Content and
			 functionThe Director shall ensure that the website required
			 under subsection (a), with respect to each congressionally mandated
			 report—
				(1)provides a
			 citation to the statute mandating the report;
				(2)provides an
			 electronic copy of the report, including the transmittal letter associated with
			 the report, through a hyperlink or machine readable file (or through such other
			 successor electronic means as may be available);
				(3)enables the report
			 to be retrieved, to the extent practicable, through searches based on—
					(A)the title of the
			 report;
					(B)the reporting
			 agency;
					(C)the date of
			 publication;
					(D)the congressional
			 committee receiving the report, if applicable;
					(E)subject
			 tags;
					(F)the serial number
			 or other number for the report, if applicable;
					(G)the statute or
			 regulation requiring the report;
					(H)key words;
			 and
					(I)any other relevant
			 information specified by the Director;
					(4)provides a means
			 for members of the public to request e-mail notification when a report becomes
			 available on the website; and
				(5)enables access to
			 any such report within 30 days after its submission to Congress.
				(c)Free
			 accessThe Director may not charge a fee for access to the
			 website required under subsection (a).
			(d)Upgrade
			 capabilityThe website
			 required under subsection (a) shall be capable of being continually upgraded to
			 be of maximum use as technology and content evolve over time.
			3.Agency
			 responsibilities
			(a)Submission of
			 electronic copies of reports
				(1)In
			 generalThe head of each agency shall provide to the Office of
			 Management and Budget an electronic copy of each congressionally mandated
			 report. The copy shall be provided through a hyperlink or machine readable file
			 (or through such other successor electronic means as may be available).
				(2)Relationship to
			 other submissions to OMBThe electronic copy of a congressionally
			 mandated report provided under paragraph (1) shall be solely for purposes of
			 posting on the website established under section 2 and not for purposes of
			 review by the Office of Management and Budget. This subsection shall not be
			 construed as affecting any other requirement otherwise applicable to an agency
			 or report relating to review by the Office.
				(b)GuidanceNot
			 later than eight months after the date of the enactment of this Act, the
			 Director of the Office of Management and Budget shall issue guidance to
			 agencies on the implementation of this Act.
			4.Relationship to
			 Freedom of Information ActNothing in this Act shall be construed to
			 require the disclosure of information or records that are exempt from
			 disclosure under section 552 of title 5, United States Code. If any information
			 in a congressionally mandated report may not be publicly released under section
			 552(b) of title 5, United States Code, the agency concerned shall omit from the
			 website established under section 2 only the portion of the report containing
			 that information and shall identify the exemption under which the omission is
			 made.
		5.DefinitionsIn this Act:
			(1)AgencyThe
			 term agency means an Executive agency as defined by section 105
			 of title 5, United States Code, but does not include the Government
			 Accountability Office.
			(2)Congressionally
			 mandated reportThe term congressionally mandated
			 report means a report that is required by statute to be submitted to
			 Congress.
			6.ImplementationExcept as provided in section 3(b), this Act
			 shall be implemented not later than one year after the date of the enactment of
			 this Act and shall apply with respect to congressionally mandated reports
			 submitted to Congress on or after the date occurring one year after such date
			 of enactment.
		
